         Case 1:21-cv-00176-MV-CG Document 19 Filed 09/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOHN LUIS GARCIA,

                     Plaintiff,

v.                                                               No. CV 21-176 MV/CG

KILOLO KIJAKAZI,1
Commissioner of the
Social Security Administration,

               Defendant.

                      ORDER GRANTING IN PART UNOPPOSED
                     MOTION TO EXTEND BRIEFING DEADLINES

         THIS MATTER is before the Court on Plaintiff John Luis Garcia’s Unopposed

Motion to Extend Briefing Deadlines (the “Motion”), (Doc. 18), filed September 7, 2021.

The Court, having reviewed the Motion and noting it is unopposed, finds the Motion is

well-taken and shall be GRANTED IN PART.

         IT IS THEREFORE ORDERED that Plaintiff is granted through September 17,

2021, to serve his Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum.

         IT IS FURTHER ORDERED that Defendant is granted through November 16,

2021, to serve his Response, and Plaintiff through November 30, 2021, to serve his

Reply.

         IT IS SO ORDERED.


                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE


1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on
July 9, 2021.
